Title: Appendix D. Inventory of the Books in the Estate, c.1759
From: Washington, George
To: 

 

[c.1759]

There are two undated lists of books in the Custis Papers (ViHi) in GW’s hand. GW made the first list before 1761 and the second not until 1763 or 1764. The first of these, hereafter referred to as list 1, is printed here; the second, List 2, will be dealt with in volume 7 of this series of the Papers. In both lists, GW gives an abbreviated title of each publication and, occasionally, the last name of its author. He made List 1 at some time not long after his marriage to Martha Custis in January 1759. It is GW’s listing of the books belonging to the deceased Daniel Parke Custis, nearly all of them inherited from his father John Custis. Most of the Custis books were at the house where old John Custis lived in Williamsburg, and GW probably made his list there. The appraisers valued the books at the White House in New Kent County at £4 and those at Williamsburg at £25 (doc. III-A–1, entries 41 and 177).
   In 1782, shortly after John Parke Custis’s death, Bartholomew Dandridge, the executor of young Custis’s estate, wrote to GW in New York: “I observe you kept Col. [Daniel Parke] Custis’s Books for his Son [John Parke Custis] and should be glad to know whether you or my Sister [Martha Custis Washington] chuse that Mr [John Parke] Custis’s Books should be kept” (20 Mar. 1782, DLC:GW). GW replied on 20 April: “I had no particular reason for keeping & handing down to his Son the Books of the late Colo. [Daniel Parke] Custis, saving that I thought it would be taking the advantage of a low appraisement to make them my own property at it; and that to sell them was not an object, as they might be useful to him [young Custis]” (ibid.). No other appraisal of Daniel Parke Custis’s books has been found except the one in the combined county inventory (doc. III-A–1).
The second list, List 2, is a list of the books at Mount Vernon, both those owned by GW and those inherited by young John Parke Custis from his father. GW made this list after receiving from England in the summer of 1763 Tobias Smollett’s History of England in eleven volumes and four volumes of Dodsley’s Annual Register and before receiving in 1765 twelve numbers of the Country Magazine and several other books the next year. In the first list he groups book titles under the headings “Folio,” “Quarto,” “large Octavo,” and “Broken Setts”; he lists the books in List 2 in more or less the same order but without the headings. For the first three pages of List 2, he also inserts after each title the initials JC or GW to indicate whether it was owned by John Parke Custis or himself.

The different book titles in List 1 number more than two hundred and fifty, and GW notes that there was a total of eighty unnamed “Latin Books” besides. All but about twenty of the abbreviated titles in List 1 also appear in List 2, often in slightly altered form. In addition, GW has in List 2 about ninety additional titles of works, at least two-thirds of which belonged to himself. None of these appear in List 1. See note 59, below.
In printing List 1, we have added in brackets after most of GW’s entries an expanded but usually still shortened title of a pre–1755 edition (chosen usually from the British Museum catalogue) of the specific work to which GW’s short title may refer. In several instances, the identifying of a publication from the short title was made easier by an entry in still another list of the Custis books (List 3), one made for the inventory of John Parke Custis’s estate in 1782 and including most of the titles in List 1 as well as additional ones (Fairfax County [Va.] Will Book D–1, pp. 278–85). In all, the Custis library probably included at Daniel Parke Custis’s death in 1757 nearly three hundred titles in upwards of five hundred volumes.
In the notes, List 1 refers to the one GW made in 1759–61, List 2 to the one he made probably in 1764, and List 3 to the one Lund Washington made for the inventory of John Parke Custis’s estate in 1782. Most of the titles have been supplied in brackets with assurance, but a few are only guesses. Some of the titles that have not been identified, and perhaps one or two that have, are undoubtedly binders’ titles.

Folio
Catesby’s Natural History—2 vols. [Mark Catesby. The natural history of Carolina, Florida, and the Bahama Islands. 2 volumes. London, 1731–43.]
English Atlas by Phil Lea—1 vol.
Acts of Assembly 1727–1 vol. [Acts of assembly passed in the colony of Virginia from 1662 to 1715. Volume 1. London, 1727.]
Salmons History of Plants—1 vol. [William Salmon. Botanologia. The English herbal or history of plants. London, 1710.]
Fullers History of the Engh Worthes—1 vol. [Thomas Fuller. The history of the worthies of England. London, 1662.]
Aesop’s Fables by Sir Rogr LeEstrange—1 vol. [Sir Roger L’Estrange. The fables of Aesop and other eminent mythologists. London, 1738.]
Country Justice—1 vol. [Michael Dalton. The country justice: containing the practice, duty and power of the justices of the peace. London, 1746.]
Bonnets Guide to the Pracl Phyn—1 vol. [Théophile Bonet. A guide to the practical physician: shewing, from the most approved authors, both ancient and modern, the truest and safest way of curing all diseases. London, 1686.]
Monsr de Thevenot travels into the Levant—1 vol. [Jean de Thévenot. The travels of Monsieur de Thévenot into the Levant. In three parts, viz. I. Turkey. II. Persia. III. The East Indies. London, 1687.]

Browns Travels—a Brief Acct—1 vol. [Edward Browne. A brief account of some travels in Hungaria, Servia, Bulgaria, Macedonia, Thessaly, Austria, Styria, Carinthia, Carniola, and Friuli. London, 1673.]
Cowley’s Works—1 vol. [Abraham Cowley. Works: consisting of those which were formerly printed, and those which he design’d for the press. London, 1700.]
Cambden’s history of Q: Elizh—1 vol. [William Camden. The history or annals of England, during the whole life and reign of Elizabeth. London, 1706.]
Brown’s Enquiries into many vulgar Error’s Religion—1 vol. [Sir Thomas Browne. Pseudodoxia epidemica. London, 1646.]


Quarto
Boerhave’s Chimistry—1 vol. [Herman Boerhaave. A new method of chemistry. Translated by Peter Shaw. London, 1727.]
Brady’s Sermons—1 vol. [Nicholas Brady the Elder. Select sermons on practical subjects, preach’d before the Queen, and on other occasions. London, 1713.]
Pomet of Drugs—1 vol. [Pierre Pomet. A compleat history of druggs . . . divided into three classes, vegetable, animal and mineral; with their use in physick, chymistry and pharmacy. London, 1712.]
Play’s by Sundry hands—1 volume.
Do—2 volumes.
Merchts Magazine—1 vol. [Edward Hatton. The merchant’s magazine: or, tradesman’s treasury. London, 1734.]
Gentns Journal or Monthly Miscel.—1 vol. [The gentleman’s journal; or, the monthly miscellany. By way of letter to a gentleman in the country. Consisting of news, history, philosophy, poetry, musick, translation, etc. Volume 1. Edited by Pierre-Antoine Motteux. London, 1692.]
Harvey’s Principles of Philoy—1 vol. [Gideon Harvey. Archelogia philosophica nova; or new principles of philosophy. London, 1663.]
Renownd plays—1 volume. [Nathaniel Lee. The dramatick works of Mr. Nathaniel Lee. In three volumes. London, 1722.]


large Octavo
Earl of Clarendons Histy Rebn—7 vols. [Edward Hyde, 1st earl of Clarendon. The history of the rebellion and civil wars in England begun in the year 1641. 3 volumes. Oxford, 1732.]
Theory of the Earth—2 vols. [Thomas Burnet. The theory of the earth; containing an account of the original of the earth, and of all the general changes which it hath already undergone, or is to undergo, till the consummation of all things. 2 volumes. London, 1684.]
Gulliver’s Travels—2 vols. [Jonathan Swift. Travels into several remote nations of the world. By Captain Lemuel Gulliver. 2 volumes. London, 1727.]
Etchards Roman History—2 vols. [Laurence Eachard. The Roman history, from the building of the city . . . to the removal of the imperial seat by Constantine the Great. 2 volumes. London, 1699, 1698.]
Plutarchs Lives—5 vols. [Plutarch’s lives, translated from the Greek by several hands, to which is prefixt the life of Plutarch. 5 volumes. London, 1711.]
⟨R⟩evolution Politicks—1 vol. [Gilbert Burnet. Revolution politicks: being a compleat

collection of all the reports, lyes, and stories, which were the fore-runners of the great revolution in 1688. London, 1733.]
Barclay’s Apology for Quakers—1 vol. [Robert Barclay. An apology for the true Christian divinity, as the same is held forth . . . by the people called . . . Quakers. London, 1736.]
Kings State of the Protests. of Ired—1 vol. [William King, archbishop of Dublin. The state of the Protestants in Ireland under the late King James’s government. London, 1692.]
Speculatist—1 vol. [Matthew Concanen. The speculatist: a collection of letters and essays, moral and political, serious and humorous. London, 1732.]
Hoadly on the Sacrament—1 vol. [Bishop Benjamin Hoadly. A plain account of the nature and end of the sacrament of the Lord’s Supper. London, 1751.]
Wiseman’s Surgery—2 vols. [Richard Wiseman. Eight chirurgical treatises. 2 volumes. London, 1734.]
Drake’s Anatomy. [James Drake. Anthropologia nova; or, a new system of anatomy. Describing the animal oeconomy, and a short rationale of many distempers incident to human bodies. 2 volumes. London, 1707.]
Dampiers Voyages—4 vols. [William Dampier. A collection of voyages. 4 volumes. London, 1729.]
Shaw’s Practice of Physick—2 vols. [Peter Shaw. A new practice of physic . . . formed on the Model of Dr Sydenham. 2 volumes. London, 1728.]
Mandevilles Dialogues Hysterick Diseases &ca—1 vol. [Bernard de Mandeville. A treatise of the hypochondriack and hysterick diseases. London, 1730.]
Cromwells Life—1 vol. [John Banks. A short critical review of the political life of Oliver Cromwell. London, 1739.]
Bulstrodes Miscellanies—1 vol. [Sir Richard Bulstrode. Miscellaneous essays . . . with the life and conversion of St. Mary Magdelan . . . also . . . of St. Paul. London, 1715.]
Annals of K. George—1716–1 vol. [The annals of King George. Year the first (-sixth) containing not only the affairs of Great Britain, but the general history of Europe during that time. 6 volumes. London, 1716–21. Volume 1, 1716.]
Sick Man Visited—Prayers &c.—1 vol. [Nathaniel Spinckes. The sick man visited; and furnished with instructions, meditations, and prayers, suitable to his condition. London, 1712.]
Excise Bill—1 vol. [The excise-bill versify’d. London, 1733.]
Wagstaffs Miscellanies—1 vol. [William Wagstaffe. Miscellaneous works of Dr. William Wagstaffe. London, 1726.]
No Excise—2 volumes.
Blairs Sermons—3 vols. some of these are in New Kent—[James Blair. Our Saviour’s divine sermon on the mount . . . explained. 5 volumes. London, 1722, 1723.]
Dryden’s Juvenal—1 vol. [The satires of Decimus Junius Juvenalis. Translated into English verse. By Mr. Dryden, and several other eminent hands. London, 1693.]
Dryden’s &ca Miscellanies—3 vols. [John Dryden. Miscellany poems. 6 volumes. London, 1716.]

W. Salmon’s Family Dictionary—1 vol. [William Salmon. The family-dictionary; or, household companion. London, 1710.]
Salmon’s Dispensatory—1 vol. [William Salmon. Pharmacopoeia Londinensis, or the new London dispensatory. London, 1678.]
Do English Physician—1 vol. [William Salmon. Seplasium. The compleat English physician: or, the druggists’ shop opened. London, 1693.]
Do Synopsis Medicinae—1 vol. [William Salmon. Synopsis medicinae. A compendium of physick, chirurgery, and anatomy. London, 1679–81.]
Do Praxis Medica—1 vol. [Praxis medica. The practice of physick: or, Dr Sydenham’s processus integri. Translated by William Salmon. London, 1707.]
Jones of Opium—1 vol. [John Jones. The mysteries of opium reveal’d. London, 1701.]
Cockburn on Fluxes—1 vol. [William Cockburn. The nature and cure of fluxes. London, 1724.]
Debates in Parliament from 1660—to 1741–12 vols. [A collection of the Parliamentary debates in England from the year MDCLXVII to the present time. 12 volumes. London, 1739–43.]
Josephus Epitomisd—1 vol. [Flavius Josephus. Works; epitomiz’d from the Greek original. London, 1700.]
Oldhams Works—1 vol. [John Oldham. The works of Mr. John Oldham. Together with his remains. London, 1698.]
Louis le: Compte’s Travels thro. China—1 vol. [Louis Daniel Le Comte. Memoirs and remarks . . . made in above ten years travel through the empire of China. London, 1738.]
Letters of Wit & Politicks—1 vol. [Letters of wit, politicks, and morality. Written originally in Italian by the famous Cardinal Bentivoglio; in Spanish by Signor Don Guevara; in Latin by St. Jerome . . . in French by Father Rapin, &c. Also select letters. Edited by Abel Boyer. London, 1701.]
Chamberlayne on the Old Testt—1 vol. [The arguments of the books and chapters of the Old and New Testament, with practical observations. Written originally in French by the Rev. Mr. Ostervald, professor. Translated by John Chamberlayne. London, 1737.]
Turner on the Skin—1 vol. [Daniel Turner. De morbis cutaneis. A treatise of diseases incident to the skin. London, 1736.]
Fuller’s Physical Prescriptn—1 vol. [Thomas Fuller. Pharmacopoeia extemporanea: or a body of medicines, containing a thousand select prescriptions. London, 1740.]
Etmullerus practice of Phyk abridgd—⟨1⟩ vol. [Michael Etmueller. Etmullerus abridg’d: or, a compleat system of the theory and practice of physic. London, 1699.]
Lobb on the Stone & Gout—1 vol. [Theophilus Lobb. A treatise on dissolvents of the stone; and on curing the stone and gout by aliment. London, 1739.]
Robinson Crusoe—3 vols. [Daniel Defoe. The life and strange surprizing adventures of Robinson Crusoe. 3 volumes. London, 1719–20.]
Taylor’s Holy living—1 vol. [Jeremy Taylor. The rule and exercises of holy living. London, 1739.]

Historia Anglo Scotica—1 vol. [James Drake. Historia Anglo-Scotia: or an impartial history of all that happen’d between the kings and kingdoms of England and Scotland from the beginning of the reign of William the Conqueror to the reign of Queen Elizabeth. London, 1703.]
Waller’s Poems—1 vol. [Edmund Waller. Poems, &c. written upon several occasions and to several persons. London, 1722.]
Paxton’s Essays on the Diseases of the Human Body—1 vol. [Peter Paxton. An essay concerning the body of man, wherein its . . . diseases are consider’d, and the operations of medicines observ’d. London, 1701.]
Duty of Man—1 vol. [Richard Allestree. The whole duty of man, laid down in a plain and familiar way. London, 1727.]
Hippocratis Aphorisms—1 vol. [The aphorisms of Hippocrates. Translated by J. Sprengell. London, 1735.]
White on Fevers—1 vol. [J. White. De recta sanguinis missione; or new and exact observations of fevers. London, 1712.]
Baglivus practice of Physick—1 vol. [Georgius Baglivus. The practice of physick, reduc’d to the ancient way of observations. London, 1704.]
Strother on Fevers—1 vol. [Edward Strother. Criticon febrium: or, a critical essay on fevers. London, 1718.]
Cheyne of Health & long life—1 vol. [George Cheyne. An essay of health and long life. London, 1724.]
Wainerights Acct of Non-naturals—1 vol. [Jeremiah Wainewright. A mechanical account of the non-naturals: being a brief explication of the changes made in humane bodies, by air, diet, &c. London, 1707.]
Willis’s practice of Physick—1 vol. [Thomas Willis. The London practice of physick. London, 1685.]
Lives of the 12 Ceasars—1 vol. [Suetonius. The lives of the twelve Caesars. London, 1692.]
Bates Dispensatory—1 vol. [George Bate. Pharmacopoeia bateana: or, Bate’s dispensatory. Translated by William Salmon. London, 1720.]
Bacon’s Essays—1 vol. [Francis Bacon. The essays.]
The Crafts & frauds of Physick exposd by R. Pitt—1 vol. [Robert Pitt. The craft and frauds of physick expos’d. London, 1703.]
Decay of Piety—1 vol. [Richard Allestree. The causes of the decay of Christian piety. London, 1675.]
Revolutions of Sweden—1 vol. [René-Aubert de Vertot D’Aubeuf. The history of the revolution in Sweden. Translated by J. Mitchel. London, 1729.]
The Desolution of France Demond—1 vol. [De Souligné. The desolution of France demonstrated. London, 1697.]
Wotton on Ancient & Modn Learng—⟨1⟩ vol. [William Wotton. Reflections upon ancient and modern learning. London, 1705.]
Du Mont’s Voyage to the Levant—1 vol. [Jean Dumont, Baron de Carlscroon. A new voyage to the Levant: containing an account of the most remarkable curiosities in Germany, France, Italy, Malta, and Turkey. London, 1705.]
   Cockburns cure of a Gonorrhaea—1 vol. [William Cockburn. The Symptoms, Nature, Cause, and Cure of a Gonorrhoea. London, 1713.]

The History of the Buckners of Ama—1 vol. [Basil Ringrose. The history of the bucaniers of America. London, 1699.]
Dover’s Legacy & Cam on the Venereal Disease—1 vol. [Thomas Dover. The ancient physician’s legacy to his country. London, 1732. Joseph Cam. A short account of the venereal disease. London, 1719.]
The Gentleman Instructed—1 vol. [William Darrell. The gentleman instructed, in the conduct of a virtuous and happy life. London, 1709.]
Turner’s Acct of Gleets—1 vol. [Daniel Turner. A discourse concerning gleets, their cause and cure. London, 1729.]
Mauriceau on Midwifry—1 vol. [François Mauriceau. The accomplisht midwife, treating of the diseases of women with child, and in child-bed. Translated by H. Chamberlen. London, 1673.]
Coles English Dictionary—1 vol. [Elisha Coles. An English dictionary. London, 1732.]
A Dictionary of Husbandry Gardening &ca—1 vol. [Dictionarium rusticum, urbanicum & botanicum: or, dictionary of husbandry, gardening, trade, commerce, and all sorts of country affairs. London 1717.]
Seneca’s Morals—1 vol. [Seneca’s morals by way of abstract. To which is added, a discourse, under the title of an after-thought. By Sir Roger L’Estrange. London, 1705.]
Adam & Eve—1 vol. [Edward Ward. Adam and Eve stript of their furbelows. London, 1714.]
Memoirs of Lord Hollis—1 vol. [Denzil, Baron Holles. Memoires . . . from 1641 to 1648. London, 1699.]
The Art of Contentt & Governt of the Tong. Gentn Calling, & Ladies Ditto—4 vols. [Richard Allestree. Art of contentment. Oxford, 1719. The government of the tongue. Oxford, 1721. The gentleman’s calling. London, 1717. The ladies calling. Oxford, 1720.]
Fashions & Entertainmt—1 volume. [Possibly The modes: or, a conversation upon the fashions of all nations. Made English from the French of l’abbé Bellegarde. With an essay upon entertainments. By a person of quality (London, 1735).]
Burlesque upon Ovids Epistles—1 vol. [Alexander Radcliffe. Ovid travestie, a burlesque upon Ovid’s epistles. London, 1705.]
Collier’s view of the English Stage—1 vol. [Jeremy Collier. A short view of the immorality and profaneness of the English stage. London, 1698.]
Collier answerd. [John Dennis. The usefullness of the stage . . . occasioned by the late book, written by Jeremy Collier. London, 1698.]
Milton’s defence of the People of Engd—1 vol. [John Milton. A defense of the people of England. London, 1695.]
Welwoods Memoirs of the most Material Transactions in England—1 vol. [James Welwood. Memoirs of the most material transactions in England, for the last 100 years, preceding the revolution in 1688. London, 1702.]
Ovids Epistles—1 vol. [Ovid’s epistles, translated by several hands. London, 1720.]
Titus Lucretius Carus of Epicurean Phi.—1 vol. [Titus Lucretius Carus, his six books of Epicurean philosophy. Translated into English verse by Thomas Creech. London, 1699.]
Tate’s Poems—1 vol. [Nahum Tate. Poems. London, 1677.]
Medecina Flagelletta or the Doctr Scarified—1 vol. [Medicina flagellata; or, the doctor scarify’d. London, 1721.]

The Tattler—4 vols. [Sir Richard Steele and Joseph Addison et al. The tatler. 4 volumes. London, 1723.]
Guardians—2 vols. [Sir Richard Steele & Joseph Addison, et al. The guardian. 2 volumes. London, 1726.]
Plutarch’s Morals—5 vols. [Plutarch’s morals. 5 volumes. London, 1718.]
Compleat Tradesman—2 vols. [Daniel Defoe. The complete English tradesmen. 2 volumes. London, 1732.]
Cato’s Letters—4 vols. [John Trenchard and Thomas Gordon. Cato’s letters: or, essays on liberty, civil and religious, and other important subjects. 4 volumes. London, 1733.]
Craftsman—14 vols. [The craftsman: being a critique on the times. Edited by Nicholas Amhurst et al. 14 volumes. London, 1731–37.]
Turkish Spy—9 volumes. [Giovanni Paolo Marana. Letters writ by a Turkish spy. 9 volumes. London, 1748.]
Don Quixot—4 vols. [Cervantes. The history of the renowned Don Quixote de la Mancha.]
Independent Whig—3 vols. [John Trenchard and Thomas Gordon. The independent whig. 3 volumes. London, 1742–43.]
Pooles English Parnassus—1 vol. [Joshua Poole. The English parnassus, or a helpe to English poesie. London, 1677.]
State Poems—1 volume.
Martials Epigrams—1 vol. [Marcus Valerius Martialis. Epigrams of Martial, Englished. London, 1695.]
Amour’s of the French Kings—1 vol. [Claude Vanel. The royal mistresses of France, or the secret history of the amours of all the French kings. London, 1695.]
Pliny’s Panegyrick—1 vol. [Pliny’s panegyrick. Translated by George Smith. London, 1730.]
Miscellanies Poems—1 volume.
Mrs Behns Poems—1 vol. [Aphra Behn. Poems upon several occasions, with a voyage to the island of love. London, 1697.]
Gunpowder Treason & discovery—1 vol. [The gunpowder-treason: with a discourse of the manner of its discovery. London, 1679.]
Creech’s Horris—1 vol. [The odes, satyrs, and epistles of Horace. Translated by Thomas Creech. London, 1737.]
Rapin on Aristotles Poesie—1 vol. [René Rapin. Monsieur Rapin’s reflections on Aristotle’s treatise of poesie. Translated by Thomas Rymer. London, 1694.]
Goulds Poem’s—1 vol. [Robert Gould. Poems chiefly consisting of satyres and satyrical epistles. London, 1689.]
Quintilian’s Declamation’s—1 vol. [The declamations of Quintilian. London, 1686.]
The Governmt of a Wife by Don Francisco Manuel—1 vol. [Francisco Manuel de Mello. The government of a wife; or, wholesom and pleasant advice for married men. Translated by John Stevens. London, 1697.]
Lady’s Travels into Spain—1 vol. [Marie Catherine La Mothe, countess d’Aulnoy. The ingenious and diverting letters of the lady’s travels into Spain. London, 1706.]

Free Thinker—3 vols. [The free-thinker: or, essays of wit and humour. Edited by Ambrose Philips. 3 volumes. London, 1739.]
A present for the Ladies an Historical of the female Sex—1 vol. [Nahum Tate. A present for the ladies: being an historical account of several illustrious persons of the female sex. London, 1693.]
Milbourne’s Notes on Dryden’s Virgil—1 vol. [Luke Milbourne. Notes on Dryden’s Virgil. London, 1698.]
Ramble—⟨1⟩ vol. [Alexander Radcliffe. The Ramble. 1682.]
Thoughts in Sad times—⟨1⟩ vol. [Thomas Fuller. Good thoughts in bad times. 1647.]
Firman’s Life—1 vol. [Stephen Nye. The life of Mr. Thomas Firmin . . . with an account of his religion, and of the present state of the Unitarian controversy. London, 1698.]
Bishop of Baths Sermon’s—1 vol. [Richard Kidder, bishop of Bath and Wells. Twelve sermons preach’d upon several occasions. London, 1697.]
Works of King Chs the Ist—1 vol. [The works of King Charles I., both civil and sacred. London, 1735.]
The Flower piece Colln of Poems—2 vols. [The flower-piece: a collection of miscellany poems. By several hands. 1 volume. London, 1731.]
Milton’s Paradise lost—1 vol. [John Milton. Paradise lost.]
Ditto regaind—1 vol. [John Milton. Paradise regain’d. London, 1721.]
Ditto Poems—1 vol. [John Milton. Poems, &c. upon several occasions. London, 1673.]
Select Novels—1 vol. [Walter Pope. Select novels from the Spanish of Cervantes, and the Italian of Petrarch. London, 1694.]
Compleat Houswife—1 vol. [Eliza Smith. The compleat housewife; or, accomplish’d gentlewoman’s companion: being a collection of upwards of five hundred of the most approved receipts in cookery. London, 1734.]
Gazetteer or News Man’s Interp.—1 vol. [Laurence Eachard. The gazetteer’s, or, news-man’s interpreter. London, 1751.]
Chamberlayne’s State of Engd—1 vol. [Edward Chamberlayne. Angliæ Notitia, or the present state of England. London, 1704.]
Religio Medica—1 vol. [Sir Thomas Browne. Religio medici: or, the Christian religion, as professed by a physician; freed from priest-craft and the jargon of schools. London, 1736.]
Freeholder—1 vol. [Joseph Addison. The free-holder, or, political essays. London, 1739.]
Banyar’s Hospital Dispeny—1 vol. [Henry Banyer. Pharmacopœia pauperum: or, the hospital dispensatory. London, 1721.]
Intriegues of the Priests & Nuns—1 vol. [A compleat history of the intrigues of priests and nuns. London, 1732.]
Locke on Education—1 vol. [John Locke. Some thoughts concerning education. London, 1705.]
Dispensary—1 vol. [Sir Samuel Garth. The dispensary. A poem. In six canto’s. London, 1709.]
Winters Evening Conference—1 vol. [John Goodman. A winter evening conference between neighbours. London, 1720.]

Polygraphice—1 vol. [William Salmon. Polygraphice: or the arts of drawing, engraving, etc. London, 1681.]
Human Judgt—1 vol. [J. Lyons. The infallibility of humane judgment. London, 1721.]
Poetical History—1 vol. [Pierre Gautruche. The poetical histories, being a compleat collection of all the stories necessary for a perfect understanding of the Greek and Latine poets. Translated by Marius D’Assigny. London, 1701.]
Tully’s Offices—1 vol. [Cicero. Tully’s offices. Translated by Thomas Cockman. London, 1714.]
Hudibras—1 vol. [Samuel Butler. Hudibras. London, 1716.]
Keills Anatoy of the Humn Body 12ves—1 vol. [James Keill. The anatomy of the humane body abridged. London, 1731.]
Atalantis—4 vols. [Mary de la Rivière Manley. Secret memoires and manners of several persons of quality of both sexes. From the New Atalantis, an island in the Mediterranean. 4 volumes. London, 1720.]
Butlers Posts Works—3 vols. [Samuel Butler. Posthumous works in prose and verse. 3 volumes. London, 1715, 1717.]
M: of the Transatn in Savoy—1 vol. [Memoires of the transactions in Savoy during this war. Translated by John Savage. London, 1697.]
Proposals to the Ladies—1 vol. [Mary Astell. A serious proposal to the ladies, for the advancement of their true and greatest interest. London, 1695.]
Secret History of the Reigns of Kg Chs 2 & K. Jas 2d—1 vol. [John Phillips. The secret history of the reigns of K. Charles II and K. James II. London, 1690.]
Men & Women displayd—1 volume.
Norris’s Poems—1 vol. [John Norris. Poems and discourses occasionally written. London, 1684.]
English Orator—1 vol. [William Richards. The English orator. London, 1690.]
State of London—1 vol. [Thomas Delaune. The present state of London. London, 1683.]


Broken Setts
Political State of gt Britn—5 vols. No. 2 wanting. [Abel Boyer. Quadriennum annæ postremum; or, the political state of Great Britain. During the last four years of the late queen’s reign. 8 volumes in 5. London, 1718–20.]
London Spy—3 vols. No. 1 & 2 wanting. [Edward Ward. The London spy. London, 1753.]
Souths Sermon’s—1 vol. No. 1 & 2 wanting. [Robert South. Twelve sermons preached upon several occasions. 3 volumes. London, 1694–98.]
State Poems—1 vol. No. 1 wantg. [State-Poems: continued from the time of O. Cromwel to this Present year 1697. 2 volumes. London, 1697.]
Rochester’s Letters—1 vol. 1st vols. wantg. [John Wilmot, earl of Rochester. Familiar letters, written by . . . John late Earl of Rochester, and several other persons. Edited by Thomas Brown. London, 1697.]
Brown’s Works—1 vol. 1, 2 & 3 Vols. wantg. [Thomas Browne. The Works of the learned Sir Thomas Brown, Kt., doctor of physick. 4 volumes. London, 1685.]
Radcliffes Prescriptions—1 vol. 1st vol. wanted. [John Radcliffe. Pharmacopoeia

Radcliffeana pars altera: or, the second and last part of Dr. Radcliff’s prescriptions. London, 1716.]
Turkish Spy—1 vol. 1, 2, 3, & 4 vols. missing.
Brown’s Works—2 vols. 2 & 3d vols. Missing.
Trials at the Old Baily—3 vols. 2 vol. wanting. [A compleat collection of remarkable tryals . . . in the Old Baily. 4 volumes. London, 1718–21.]
Swifts Miscellanies—4 vols. No. 2 & 5 wanting. [Jonathan Swift. Miscellanies. 6 volumes. London, 1736, 1738.]
Pope’s Works—4 vols. 1st & 6th vols. wantg. [The works of Alexander Pope. 6 volumes. London, 1736–39.]
Spectators—7 vols. No. 5 wanting. [Joseph Addison and Sir Richard Steele. The spectator. 8 volumes. London, 1712–15.]
Tryal of the Arch Bishp of Cany—1 vol. [William Sancroft. The proceedings and tryal in the case of the Most Reverend Father in God William Lord Archbishop of Canterbury, and the Right Reverend Fathers in God, William Lord Bishop of St. Asaph, Francis Lord Bishop of Ely, John Lord Bishop of Chichester, Thomas Lord Bishop of Bath and Wells, Thomas Lord Bishop of Peterborough and Jonathan Lord Bishop of Bristol. In the court of kings-bench at Westminster . . . annoque dom. 1688. London, 1739.]
An Acct of the Plague in Londn—1 vol. [Nathaniel Hodges. Loimologia; or, an historical account of the plague in London in 1665. Translated by John Quincy. London, 1720.]
Parismus—1 vol. [Emanuel Forde. The famous and pleasant history of Parismus. London, 1724.]
Abridgemt of Sr Wr Raliegh’s history of the World—1 vol. [Sir Walter Raleigh. An abridgment of Sir Walter Raleigh’s history of the world. London, 1702.]
Contempt of the Clergy enqurd into—1 vol. [John Eachard. The grounds and occasions of the contempt of the clergy and religion enquired into. London, 1698.]
Seven Champions of Chrism—1 vol. [John Kirke. The seven champions of Christendom. London, 1638.]
   Roman Antiquities—1 vol. [Basil Kennett. Romæ antiquæ notitia, or the antiquities of Rome. London, 1696.]
Parthanissa—1 vol. [Roger Boyle. Parthenissa, that most fam’d romance. London, 1676.]
Scarron’s Novels—1 vol. [Paul Scarron. Scarron’s novels. Translated by John Davies. London, 1700.]
Conjugal Leudness—1 vol. [Daniel Defoe. Conjugal lewdness: or matrimonial whoredom. London, 1727.]
Misteries of Love & Eloqe—1 vol. [Edward Phillips. The mysteries of love & eloquence, or, the arts of wooing and complementing. London, 1685.]
History of P. Erastus—1 vol. [The history of Prince Erastus, son to the Emperour Dioclesian, and those famous philosophers called the Seven Wise Masters of Rome. Translated by Francis Kirkman. London, 1674.]
Wingates Arithmetick—1 vol. [Edmund Wingate. Mr. Wingate’s arithmetick. London, 1720.]
English Rogue—1 vol. [Richard Head. The English rogue . . . being a complete history of the most eminent cheats of both sexes. London, 1723.]

Histl Desertn on the Thebn Legion—1 vol. [Jean Dubourdieu. An historical dissertation on the Thebean legion, plainly proving it to be fabulous. London, 1696.]
Emblem’s Devine & Moral &c.—1 vol. [Francis Quarles. Emblems, divine and moral, together with hieroglyphicks of the life of man. London, 1736.]
Art of Teaching—1 vol. [John Newton. The country school-master, or, the art of teaching fair-writing, and . . . practical arithmetick. London, 1695.]
Wits Common Wealth—1 vol. [John Bodenham. Wit’s common-wealth: or, a treasury of divine, moral, historical and political admonitions, similes and sentences, for the use of schools. London, 1722.]
Tenant’s Law—1 vol. [Tenants law: or, the laws concerning landlords, tenants and farmers. London, 1726.]
Memrs of the Celebd Gamesters in K. Chs the 2d &ca Reign—1 vol. [Theophilus Lucas. Memoirs of the lives, intrigues, and comical adventures of the most famous gamesters and celebrated sharpers in the reigns of Charles II, James II, William III, and Queen Ann. London, 1714.]
Lover’s Watch by Mrs Behn—1 vol. [Aphra Behn. The lover’s watch: or the art of making love. London, 1697.]
Funeral & Tender Husbd Coms.—1 vol. [Sir Richard Steele. The funeral; and the tender husband: comedies. London, 1712.]
Poems Devine & Moral—1 vol. [Nahum Tate. Miscellanea sacra; or poems on divine and moral subjects. London, 1696.]
Zengis a Tartarian History—1 vol. [Mlle. de La Roche Guilhem. Zingis: a Tartarian history. London, 1692.]
Wits Commonwealth—1 volume.
The Vision of Purgatory—1 vol. [Edward Pettitt. The visions of purgatory, anno 1680. In which the errors and practices of the church and court of Rome are discover’d. London, 1685.]
Observations on the Salt of the Sea—1 vol. [Robert Boyle. Tracts, consisting of observations about the saltness of the sea. London, 1674.]
Companion to a Justice of Peace—1 vol. [Thomas Pearce. The justice of the peace’s pocket companion; or the office and duty of a justice epitomised. London, 1753.]
Song’s & Poems—1 volume.
Sixty Six Latin Books of difft sizes.
A New & easy Methd to undd the R. Hy. [Abbé de Fourcroy. A new and easy method to understand the Roman history. Translated by Thomas Brown. London, 1724.]
The Temple—1 vol. [George Herbert. The temple; sacred poems and private ejaculations. London, 1709.]
Human Prudence—1 vol. [William de Britaine. Humane prudence: or, the art by which a man may raise himself and fortune to grandeur. London, 1729.]
Vaughan’s Collectn of Poems—1 vol. [Henry Vaughan. Poems, with the tenth satyre of Juvenal Englished. London, 1646.]
History of Justin—1 vol. [Justin’s history of the world from the Assyrian monarchy down to the time of Augustus Caesar. Translated by Thomas Brown. London, 1719.]

Land Lords Law—1 vol. [George Meriton. Landlord’s law: a treatise very fit for the perusal of most men. London, 1697.]
Hodder’s Arithmetick—1 vol. [James Hodder. Hodder’s arithmetick. London, 1739.]
The florists Vade-Mecum—1 vol. [Samuel Gilbert. The florist’s vade-mecum. London, 1682.]
Physical & Cimical Works—1 vol. [Georgius Phædro. Physicall and chymicall works. London, 1654.]
Diseases of Infants & Childn—1 vol. [John Pechey. A general treatise of the diseases of infants and children. London, 1697.]
Cocker’s Arithmetick—1 vol. [Edward Cocker. Cocker’s arithmetick. Being a plain and familiar method . . . as it is now taught by the ablest school masters. The 49th ed. carefully corrected and amended. By George Fisher. London, 1738.]
Pathomyotomia—1 vol. [John Bulwer. Pathomyotomia, or, a dissection of the significative muscles of the affections of the minde. London, 1649.]
Secret Histy of K. Jas & Q. Mary—1 vol. [The court of St. Germain’s: or, the secret history of the late King James and Queen Mary. London, 1695].
English Grammer—1 vol. [Richard Browne. The English examiner; or, a spelling book. London, 1692.]
Some Passages of the L. & D. of the Earl of Rochester—1 vol. [Gilbert Burnet. Some passages of the life and death of John Wilmot, earl of Rochester, written at his desire on his death-bed. 1741.]
Apolg. for the Disce of H: Reason—1 vol. [Albertus Warren. An apology for the discourse of humane reason written by Martin Clifford, being a reply to plain dealing. London, 1680.]
The Family Physician or &ca—1 vol. [Gideon Harvey. The family physician, and the house apothecary. London, 1678.]
Character of a Trimmer—1 vol. [George Savile, Lord Halifax. The character of a trimmer. His opinion of I. The laws and government. II. Protestant religion. III. The Papists. IV. Foreign affairs. London, 1697.]
Game Law—1 vol. [Giles Jacob. Game law; or, persons qualified to kill game, keep dogs, nets, &c.; and of hawking, hunting, fishing, and fowling. 1740.]
A poem in Honr of Tobo—1 vol. [Raphael Thorius. Hymnus tabaci; a poem in honour of tobaco. Translated by Peter Hausted. London, 1651.]
Hattige or the Amrs of the K. of Tamara. [Sébastien de Brémond. Hattige: or the amours of the king of Tamaran. A novel. London, 1683.]
Acadamy of Eloquence—1 vol. [Thomas Blount. The academie of eloquence. Containing a compleat English rhetorique. London, 1683.]
Female Grievences debated—1 vol. [Edward Ward. Female grievances debated, in six dialogues between two young ladies concerning love and marriage, viz. I. Proving that women, as well as men, are inclin’d to love, and equally desirous of propagating their kind. II. Shewing what love is; its sorts and power, and the difference between love and lust. III. How to discern whether a man or woman be in love. IV. Directions for young ladies prudent managing the affairs of love. V. Of marriage; that it is the duty of every person to marry, unless there be a lawful impediment. VI. The unreasonableness and injustice of marrying for money: and the great misfortunes that frequently attend such as do. London, 1707.]

Enquiry into the cure of Inft diseases. [Walter Harris. An exact enquiry into, and cure of the acute diseases of infants. Translated by William Cockburn. London, 1693.]
Comparison betwn Demosts & Ciciro. [René Rapin. A comparison between the eloquence of Demosthenes and Cicero. Oxford, 1672.]
Pleasures of Matrimony. [Edward Ward. The whole pleasures of matrimony, intermixed with a variety of merry and delightful stories. London, 1718.]
Hudibras—1 volume.
The Flower Garden—1 volume.
Ovids Thirstia—1 vol. [Ovid’s tristia. Translated by N. Bailey. London, 1726.]
Converse between a Pope & Devil.
The Honest Man. [Nicolas Faret. The honest man: or, the art to please in court. Translated by Edward Grimestone. London, 1632.]
A French Grammer.
Tableau-de-L-mour. [Nicolas Venette. Tableau de l’amour consideré dans l’estat du mariage, etc. Parme, 1688.]
Quincy’s Dispensatory. [John Quincy. Pharmacopæia officinalis & extemporanea. Or, a complete English dispensatory. London, 1724.]
Sydenham’s Works—1 vol. [Thomas Sydenham. The whole works. Translated by John Pechey. London, 1712.]
Thought’s on Religion—1 volume.
Bishop of Ely’s Discourses—1 vol. [Bishop Thomas Greene. Four discourses on the four last things; viz. death, judgment, heaven, and hell. London, 1753.]
Dryden’s Juvenal—1 volume.
Compleat Houswife—1 volume.
Aesops Fables by Sr R. L’Estrange—1 volume.
Terence’s Comedies—1 vol. [Terence’s comedies. Translated by Laurence Eachard, and others. London, 1741.]
Foster’s Sermons—1 vol. [James Foster. Sermons. London, 1733.]
Sherlock’s Discourses—1 vol. [Thomas Sherlock. Several discourses preached at the Temple Church. London, 1754.]
E. Dictionary—1 volume.
Lively Oracles—1 vol. [Richard Allestree. The lively oracles given to us, or the Christian’s birthright and duty in the custody and use of the Holy Scriptures. Oxford, 1723.]
Paradise Lost—1 vol. [John Milton. Paradise lost.]
Divine Poems—1 vol. [Francis Quarles. Divine poems: containing the history of Jonah, Ester, Job, Samson. London, 1717.]
Radcliffe’s Prescription’s—1 vol. [Pharmacopoeia Radcliffeana, or, Dr. Radcliff’s prescriptions faithfully gather’d. London, 1716.]
Tartarian History—1 volume.
Abridgmt of V: Laws old—1 vol. [An abridgement of the public laws of Virginia in force and use, June 10, 1720. London, 1722.]
English Liberties—1 vol. [Henry Care. English liberties: or, the free-born subject’s inheritance. London, 1700.]
Bible—Prayer Book & two others—4 volumes.
Latin Books—14 volumes.

Shakespear—1 volume.
Sportsmen Dicty 2 vol.—1 vol. [The sportsman’s dictionary: or, the country gentleman’s companion, in all rural recreations. 2 volumes. London, 1735.]
Osbern’s Miscellanies—2 vols. [Francis Osborne. The miscellaneous works of that eminent statesman Francis Osborn. 2 volumes. London, 1722.]

